Citation Nr: 1705345	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent as of November 3, 2008, for service-connected infectious hepatitis.

2.  Entitlement to service connection for a major depressive disorder (MDD), to include as secondary to service-connected infectious hepatitis.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This appeal is before the Board of Veterans' Appeals (Board) from December 2008 and December 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The December 2008 rating decision increased the disability rating for infectious hepatitis to 10 percent, effective November 3, 2008.  The December 2009 rating decision denied service connection for MDD, recurrent with psychotic features, secondary to infectious hepatitis.

The Board notes that a Board hearing was scheduled for February 2011, of which the Veteran was sent notice.  However, the Veteran did not appear, has not submitted good cause for failing to appear, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016) (failure to appear for a scheduled hearing treated as withdrawal of request).

In May 2011, the Board remanded both issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The AOJ substantially complied with the Board's remand instructions by sending the Veteran an October 2013 letter requesting additional treatment records, scheduling February 2015 VA examinations, and readjudicating the claims in a November 2015 Supplemental Statement of the Case (SSOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the entirety of the appeal period, the Veteran's infectious hepatitis has been productive of intermittent fatigue, malaise, and anorexia, but has not been productive of daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication, or of incapacitating episodes requiring bed rest and treatment by a physician.

2.  The Veteran's MDD is reasonably shown to be related to his service-connected infectious hepatitis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for infectious hepatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7345 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's MDD is secondary to his service-connected infectious hepatitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable action taken in the claim for service connection for MDD, the Board will not discuss further whether those duties have been accomplished in relation to that claim.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Regarding the claim for an increased rating for infectious hepatitis, VA's duty to notify was satisfied by a letter on November 17, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard, 4 Vet. App. at 384.  The VA medical records and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations in December 2008 and September 2009, which the Board previously found to be inadequate.  However, he was also provided a VA examination in February 2015; this examination and its associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's infectious hepatitis is currently evaluated as noncompensable, prior to November 3, 2008; and at 10 percent as of November 3, 2008, under 38 C.F.R. § 4.114, Diagnostic Code 7345, which rates chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  Note (2) to the rating criteria defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

A noncompensable rating is warranted for nonsymptomatic hepatitis.

A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is warranted for daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

The Veteran contends that his hepatitis B has worsened; is productive of constant anorexia, vomiting, malaise, arthralgia, and weight loss; and requires a special diet.  See VBMS, 6/10/09 VA 9; 4/29/10 VA 9.  In the June 2009 VA Form 9, he stated that his hepatitis infection had not resolved as the virus was always present in his body, and that he felt so tired that he needed to stay in bed all day.

A December 2008 VA examination report reflects the Veteran's complaints of fatigue and persistent right upper quadrant pain, recurrent episodes of diarrhea and vomiting, poor digestion, poor tolerance to certain foods, poor appetite, and weight loss of five pounds.  Physical examination revealed generalized tenderness upon superficial and deep palpation.  An abdominal ultrasound revealed that his liver was normal in size and echotexture.  The examiner then diagnosed him with hepatitis B virus infection, resolved; and found that there was no evidence of chronic hepatitis infection.

An August 2009 private treatment record from Dr. M.F. included a general statement that he found that the Veteran's condition had worsened "due to his constant anorexia, general malaise, his special diet, and weight loss."  See VBMS, 8/14/09 Private Treatment Record.  No other explanation or evaluation was made.

A September 2009 VA examination report reflects the Veteran's complaints of constant anorexia, general malaise, special diet, and weight loss due to hepatitis, which he attributed to both his hepatitis and his "mental condition."  The examiner noted that VA treatment records were silent as to any complications or incidences involving the Veteran's hepatitis B infection, that his liver function tests were normal, and that the December 2008 sonogram showed a liver of normal size and texture.  The examiner found symptoms of fatigue, malaise, intermittent anorexia, near-constant right upper quadrant pain, and weight loss of less than 10 percent of the baseline.  He also determined that the Veteran had normal liver size and consistency.  He diagnosed the Veteran with a hepatitis B infection with no evidence of chronic liver disease, liver malignancy, or cirrhosis.

Private October 2009 laboratory results reflect that the Veteran was nonreactive for hepatitis B antigens and antibodies.  See VBMS, 10/23/09 Private Treatment Record, p. 3.

A February 2015 VA examination report indicates review of the Veteran's claims file, recounts the Veteran's history, and recites his complaints.  The Veteran continued to report fatigue and anorexia.  The VA examiner diagnosed the Veteran with hepatitis B, and noted normal liver function tests and no evidence of complications of the Veteran's infectious hepatitis.  He found that continuous medication was not required to control the Veteran's liver conditions; an absence of signs or symptoms attributable to chronic or infectious liver diseases, or to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis; and no incapacitating episodes during the past 12 months.  He further noted that hepatitis was not listed in the Veteran's VA problem list, which conveyed a lack of ongoing treatment for hepatitis residuals; and that laboratory as well as imaging data obtained failed to show that the Veteran's hepatitis caused chronic liver problems.  See VBMS, 2/3/15 C&P Exam; 2/4/15 C&P Exam (DBQ Medical Opinion).

Based on a careful review of all of the medical and lay evidence, the Board finds that throughout the appeal period, the Veteran's infectious hepatitis does not warrant a disability rating in excess of 10 percent under Diagnostic Code 7345.  In other words, the Veteran's hepatitis has been productive of, at most, intermittent fatigue, malaise, and anorexia.

The Board notes that a noncompensable rating is specifically warranted for nonsymptomatic infectious hepatitis, and that the February 2015 VA examiner found that the Veteran had no signs or symptoms attributable to his hepatitis.  However, the Veteran has consistently reported symptoms of fatigue, malaise, weight loss, and anorexia, with complaints at his December 2008 and September 2009 VA examinations of right upper quadrant pain.  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's reported symptoms more closely approximate a 10 percent rating, which is warranted for intermittent fatigue, malaise, and anorexia.

However, the Board finds that a disability rating in excess of 10 percent is not warranted.  Higher ratings for hepatitis are warranted for daily fatigue, malaise, and anorexia, along with (1) required dietary restrictions or continuous medication, (2) minor weight loss and hepatomegaly, (3) substantial weight loss and hepatomegaly, or (4) near-constant debilitation symptoms.  Higher ratings may also be assigned by the length of periods of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  The Board notes the Veteran's contentions that he has a special diet, and Dr. M.F.'s general statement of a special diet, which appear to be based upon the Veteran's complaints, without further explanation.  Nevertheless, there is no indication in private or VA treatment records that any sort of dietary restriction was necessary in the treatment of the Veteran's hepatitis, nor does the Veteran explain what his special diet consists of or the reason why such is necessary.  Additionally, the February 2015 VA examiner found that no continuous medication was required in order to control the Veteran's hepatitis, and that there were no incapacitating episodes due to his hepatitis during the past 12 months.  Furthermore, the Veteran's liver has consistently been found to be normal in size and echogenicity; as such, there is no indication of any hepatomegaly.

Accordingly, a disability rating in excess of 10 percent for the Veteran's service-connected infectious hepatitis is not warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's hepatitis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III.  Service Connection

The Veteran requests that he be service-connected for MDD, recurrent with psychotic features, secondary to his infectious hepatitis.  See VBMS, 8/12/09 Statement in Support of Claim.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Board notes that the Veteran is service-connected for infectious hepatitis.

Additionally, the evidence of record reflects current psychiatric diagnoses of MDD.  See VBMS, 8/14/09 VA Treatment Records, p. 1; 8/14/09 Private Treatment Records; 2/4/11 Private Treatment Records; 12/16/11 VA Treatment Records, p. 1; 2/14/12 Private Treatment Records; 2/4/15 C&P Exam.

However, the evidence is conflicting as to whether the Veteran's MDD is related to his service-connected infectious hepatitis.

In a February 2012 letter, the Veteran's representative clarifies that "it is the interpersonal dynamics relating to the fear of infecting family members that has resulted in isolation and severe depression and not necessarily the physical manifestations of the hepatitis."  See VBMS, 2/14/12 Third Party Correspondence.  In fact, in an October 2009 statement, the Veteran contended that his wife no longer wanted to have relations with him, and his daughters did not visit him or want their children near him after becoming aware of his hepatitis diagnosis.

In a July 2009 letter, Dr. M.F., a private physician, opined that the Veteran's MDD was "a direct consequence of his chronic hepatitis."  See 8/14/09 Private Treatment Record.

A December 2010 VA treatment record reflects that the Veteran's wife corroborated that the Veteran began suffering from his current emotional problem since finding out about his infectious hepatitis.  See VBMS, 2/4/11 VA Treatment Records.

In a January 2011 private psychiatric evaluation, Dr. J.Z.A. found that the Veteran's "emotional condition" was caused by his "chronic hepatitis with chronic liver disease."  As such, he opined that it was "more probable than not that the [MDD] of this patient [was] secondary" to his hepatitis.  See 2/4/11 Private Treatment Record.

A January 2012 private psychiatric evaluation by Dr. J.Z.A. reflected that the Veteran had had a chronic emotional condition since being informed that he had hepatitis, at which point he developed recurrent thoughts of infecting his family members and started to isolate himself.  As such, Dr. J.Z.A. opined that it was "as likely as not" that the stress of having a chronic infectious disease since 1995 caused the Veteran's emotional condition, and that the Veteran's MDD was secondary to his service-connected hepatitis.  Dr. J.Z.A. also opined that the Veteran's other health issues were less probable to affect his emotional condition as they were in remission and under control.  See 2/14/12 Private Treatment Records. 

The Veteran's wife also provided a statement in which she reported that the Veteran complained that his family members did not want to be around him once he became aware of his hepatitis.  See VBMS, 4/29/10 Buddy/Lay Statement (wife).

The Board notes that, in its May 2011 remand, it previously determined that the October 2009 VA examination was inadequate because it failed to address whether the Veteran's MDD was caused by or aggravated by his service-connected infectious hepatitis.  As such, another VA examination was provided in February 2015.  However, although the examiner was instructed to provide an opinion as to whether the Veteran's MDD was caused or aggravated by his service-connected infectious hepatitis, she opined that the MDD was less likely than not incurred in or caused by service.  Additionally, she did not address the positive medical opinions by Dr. M.F. in August 2009 or Dr. J.Z.A. in January 2011.  Instead, she broadly noted a temporal relationship between onset of the Veteran's major depressive symptoms and infectious hepatitis, and explained that the evidence did not reflect a chronic active hepatitis.  Additionally, she did not address the Veteran's contentions that he was depressed because of his fears of infecting others with hepatitis and because his family members distanced themselves from him.  As such, the Board finds that both of the VA examinations provided were inadequate and thus of little probative value.  In view of the repeated attempts to procure an adequate VA medical opinion without success, the Board finds that further attempts would be futile. 

Therefore, after review of all of the evidence of record, lay and medical, the Board finds that, resolving all reasonable doubt in favor of the Veteran, service connection for the Veteran's MDD is warranted.

The Veteran has provided private medical opinions that his MDD is caused by the stress of his service-connected infectious hepatitis.  The Veteran's statements of feeling isolated from his family members because of his hepatitis diagnosis are corroborated by his wife both during the course of treatment and by her lay statement.  Additionally, there is no competent, probative, or persuasive evidence to contradict the positive opinions of Dr. M.F. and Dr. J.Z.A.

Therefore, the benefit-of-the-doubt will be conferred in the Veteran's favor, and his claim for service connection for MDD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a disability rating in excess of 10 percent as of November 3, 2008, for service-connected infectious hepatitis is denied.

Entitlement to service connection for MDD, to include as secondary to service-connected infectious hepatitis, is granted.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


